Exhibit 10.3
 

 [f8kimg0016_wolf.jpg]  [f8kimg0017_wolf.jpg]

 
Courier and via Electronic Mail
 
May 22,2008
55 University Avenus
Suite 300
TorontoON
Canada M5J2H7
   
Airline Intelligence Systems Coip,
c/o Mr. Richard Turner
Lennard Commercial Realty
150 York Street, Suite 1900
Toronto, Ontario
M5H3SS
T 416,6816250
 
F 416,6813405
 
www.bantsll.com

 
Dear Mr. Turner,
 
Re: Airline Intelligence Systems Corp., 55 University Avenue Toronto, Ontario
("Building"), located on the lands ("Project")

--------------------------------------------------------------------------------

Further to your request, we are pleased to propose to you terms upon which we
would bt prepared to recommend to the Landlord that they expand andrenew Airline
intelligence Systems Corp, at the Project, as follows:
 
Landlord:
 
Tenant:
 
Premises:
 SITQ National Inc.
 
Airline Intelligence Systems Corp.
 
An  Rentable Area of approximately 2.251square feet, comprising:

 

   (a) a measured Rentable Area of 2,251 square feet, designated as Suite 910
located on the 9* floor of the Building ("Existing Premises"), as approximately
shown outlined on the floor plan attached to the Existing Lease (as hereinafter
defined) as Schedule "B"; and         Term: Five (5) years from June 1, 2009
("Extension Commencement Date") to May 31, 2014 ("Expiry Date").

 
Fixiurittg Period :
 
 
1

--------------------------------------------------------------------------------

 
 
Airline btteltigcncc Systems Corp,
55 Univeisiiy Avenue
May 22,2008
 
Basic Sent:
Years  1-5:    $20.00 per square foot of Rentable Area of the Premises per
annum,
 
Basic Rent shall be completely net to the Landlord.
       Additional Rent:
In addition to Basic Rent, the Tenant shall be responsible for: (a) Tenant's
share of all Operating Costs (as defined and as calculated in accordance with
the Existing Lease) being all costs incurred in the operation, maintenance,
repair, replacement, administration and management of the Project (including
insurance, capital taxes and a managementfadmmistration fee); (b) Tenant's share
of the Landlord's Realty Taxes (as defined and as calculated in accordance with
the Existing Lease); (c) utilities; and (d) all maintenance, repairs and
replacements requfrcd to the Premises, and such other amounts, costs or charges
as are required to be paid by the Tenant pursuant to any provision of the
Existing Lease. The capitalized terms herein shall have the meaning ascribed to
them in the Existing Lease.
 
Operating Costa and Realty Taxes are estimated to be $20.41 per square foot of
Rentable Area per annum for the current year 2008, but are subject to adjustment
at year end in accordance with the terms of the Existing Lease. This is a bona
fide estimate made by the Landlord based on information available to it at this
time, and such estimate is not intended to be binding on the Landlord nor limit
the Tenant's obligations hereunder or under the Existing Lease.
 

 

               Condition of  

 
 
2

--------------------------------------------------------------------------------

 
 
Airline btteltigcncc Systems Corp,
55 Univeisiiy Avenue
May 22,2008
 
Premises;
Existing Premises
 
Tenant currently occupies the Existing Premises pursuant to the provisions of
the Existing Lease for a term expiring on May 31, 2009. Tenant shall accept the
Existing Premises as at the Extension Commencement Date in an "as is, where is"
condition, without Landlord being required to perform any work to such premises.
 
       Landlord's Work to the following work to the Additional Premises
("Landlord's Work Premises"):           Tenant Improvement      
      Form of Lease
      Documentation;
Landlord and Tenant are parties to a lease dated March 20,2007 ("Existing
Lease") for the Existing Premises. The Existing Lease shall be amended by the
Landlord's standard form of lease amending agreement ("Lease Amending
Agreement") to reflect the terms and conditions of this proposal, which will be
elaborated upon therein. The Lease Amending Agreement shall be executed by
Tenant and delivered to Landlord within ten (10) business days of receipt
thereof from Landlord. Tenant shall have no right to occupy the Additional
Premises for any purpose, nor shall Landlord be obligated to commence Landlord's
Work to Additional Premises, until the Lease Amending Agreement is fully
executed and delivered by the parties hereto.           Sates Taxes: Basic Rent
and Additional Rent rates as set out herein, are exclusive of Sales Taxes.

 

Bentail Real Estate Services Limited Partnership, in its capacity as authorized
agents for Landlord ("Ben-tali"), hereby discloses, in accordance with the 'Real
Estate and Business Brokers' Act, 2002 (Ontario), (hat it: (i) acts on behalf of
Landlord, (ii) owes a fiduciary duty to Landlord in this transaction and (iii)
shall be compensated by Landlord.
 
 
3

--------------------------------------------------------------------------------

 
 
Airline btteltigcncc Systems Corp,
55 Univeisiiy Avenue
May 22,2008

 
This proposal is provided as the basis for negotiation of a Lease Amending
Agreement between Landlord and Tenant for the above referenced Premises at the
Project. The terms and conditions of this proposal are not binding on the
Landtord^nd are not to be construed as an Offer to Lease or as a reservation of
.right in favour of the Tenant. In order fbihi Lease Amending Agreement to be
binding it must be in writmg^nd executed by the Tenant and the Landlord.
 
Any binding Lease Amending Agreement shall be conditional upon:
 
(i)               Landlord's approval to the terms thereof, hi its sole
discretion;
(ii)   Tenant providing to Landlord its financial statements (and such other
financial .information relating to Tenant as Landlord may request) demonstrating
credit worthiness satisfactory to Landlord, in its sole disoretion;



 
We appreciate the opportunity to submit this proposal to Airline Intelligence
Systems Corp. and look forward to your positive reply.
 
Yours very truly,
 
Bentall Real Estate Services Limited Partnership, by its General Partner,
Bentall Real Estate Services G.P. Ltd,, as Authorized Agents for
SITQ National Inc, 
 

  /s/ Mark Rzadt     Mark Rzadt    
Senior Director, Office Leasing
       

 
The undersigned Tenant acknowledges its receipt of the within proposal and its
agreement to proceed with the negotiation of a Lease Amending Agreement on the
basis of the terms and conditions contained herein this 24th day of February
2009
 
Airline Intelligence Systems Corp.
 

 
Per;
/s/ Stephen Johnson       Name Stephen Johnson       Title Director          

 

 
Per;
/s/        Name        Title           

 
I/We have the authority to bind the corporation
 
 
4

--------------------------------------------------------------------------------

 
 
 
[f8kimg0018_wolf.jpg]
 
[f8kimg0019_wolf.jpg]
 
 
 
5

--------------------------------------------------------------------------------

 

REDER #1
SHALL FORM PART OF THIS AGREEMENT
 
BETWEEN
 
SITQ NATIONAL INC.
(LANDLORD)
 
AND
 
AIRLINE INTELLIGENCE SYSTEMS CORP.
(TENANT)
 
 
1.         FREE RENT
 
The first three (3) months of the Term shall be free of Basic and Additional
Rent, During this period all other terms of the Lease shall apply.
 
2.        RESTORATION
 
The Tenant shall, upon expiration or other termination of the term, be required
to remove or cause to be removed at the Tenant's cost all or any part of the non
standard Leasehold Improvements (to be' defined in the Lease Amending Agreement)
in the Existing-whether or not installed by or on behalf of the Tenant or a
previous tenant or during a previous term thereof to base building standards.
The Tenant will be required to maintain the premises as a prudent owner would
during the term of the Lease. The Tenant will be required to repair any damage
to the premises or building cause in the removal of furniture, fixturing,
equipment, or non standard leasehold improvements.
 
 
6

--------------------------------------------------------------------------------

 
 
3.         OPTION TO RENEW
 
Provided the Tenant has not been in continuous default of its obligations under
the Lease, the Tenant shall have a one time Option to Renew the Lease for an
additional term of not more than five (5) years (the "Renewal ^ Term"). The
Tenant shall provide the Landlord with not less than-s&-(6).fitn£/ months and
not more than twelve (12) months prior written notice of its intention to
exercise this right. The lease for the Renewal Term shall be in the same form as
the Lease for the Term save and except for any further Option to Renew and any
inducements or free rent enjoyed by the Tenant during the initial Term.
 
The Basic Rent for the renewal term will be fair market rent for comparable
premises in comparable buildings in the area as agreed to between the parties,
and failing such agreement, as determined by arbitration pursuant to the
Arbitration Act of Ontario.
 
 
4.                TENANT'S CONDITION
 
This Offer to Lease is conditional on the following:
 
i)     The Tenant, 'acting in its sole interest, approving a detailed space-plan
and finish schedule for the Premises within ten (10) business days of
conditional acceptance of this Offer to Lease; and
 
ii)     The Tenant, acting in its sole interest, obtaining the approval of this
Offer to Lease by its Board of Directors of the terms thereof, in itssole
discretion, within fen (10) business days of conditional acceptance of this
Offer to Lease.
 
 
The above condition^) are for the sole benefit of the Tenant and may be waived
and/or satisfied by the Tenant at any time during the conditional period. In the
absence of written notice by the Tenant to the Landlord satisfying or waiving
the condition(s) in the time outlined above, this Offer to Lease shall be null
and void and the deposit returned to the Tenant in full without interest or
deduction,
 
5.                AGENCY DISCLOSURE


 
The Landlord and the Tenant acknowledge that in accordance with the Code of
Ethics of the Canadian Real Estate Association and the Toronto Real Estate
Board, Lermard Commercial Realty, Brokerage (the "Agent") has disclosed that it
is representing the Tenant in the transaction described in this Agreement and
will be compensated by the Landlord.
 
 
7

--------------------------------------------------------------------------------

 


 